Citation Nr: 0903553	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely substantive appeal on 
the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service with the Recognized Guerrillas 
from April 1943 to March 1946.  He died in August 1985.  The 
appellant in this case is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above-referenced claim.  

In December 1999, the appellant testified at a personal 
hearing, conducted by a Decision Review Officer, that was 
held at the RO.  A transcript of the appellant's testimony 
has been associated with the claims file. 


FINDINGS OF FACT

1.  In a February 2006 RO rating decision, the appellant was 
informed that new and material evidence had not been received 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death.  Notice of this decision 
was mailed to the appellant by letter from the RO dated on 
February 7, 2006.

2.  In September 2006, the appellant submitted a notice of 
disagreement to the February 2006 RO rating decision.

3.  In December 2006, the RO furnished the appellant with a 
statement of the case concerning the issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for the cause of the veteran's death.

4. The appellant's VA Form 9 (Substantive Appeal) was not 
received by the RO until March 7, 2007.


CONCLUSION OF LAW

The appellant did not perfect a timely substantive appeal 
concerning the February 2006 rating decision denying the 
appellant's application to reopen the claim for entitlement 
to service connection for cause of the veteran's death; 
therefore, the Board lacks jurisdiction to consider this 
matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, (VCAA) 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).
Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The appellant 
was properly notified of the jurisdictional problem in a 
March 2007 letter from the RO, and was offered the 
opportunity to present argument or evidence on the matter.  
See Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 
(August 18, 1999).


The question to be resolved is whether the Board has 
jurisdiction to consider the issues of whether new and 
material evidence has been submitted to warrant reopening the 
previously denied claim of entitlement service connection for 
the veteran's death.  The law provides that ". . . questions 
as to timeliness or adequacy of response shall be determined 
by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3).
As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).
The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.  After a notice of disagreement is filed, 
a statement of the case is to be prepared unless the benefit 
being sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  An application 
for review on appeal shall not be entertained unless it is in 
conformity with this Chapter [Chapter 71].  38 U.S.C.A. § 
7108.
Here, a rating decision of the RO dated in February 2006 
denied the appellant's request to reopen the previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death.  The RO notified the appellant 
of this decision and of her appellate rights by letter dated 
February 7, 2006.  Therefore, the one-year appeal period 
expired on February 7, 2007, one year after "the date of 
mailing of the notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1).
A timely notice of disagreement from the appellant was 
received on September 12, 2006.  The RO issued a statement of 
the case dated in November 2006, by letter dated December 15, 
2006.  It was mailed to the appellant at her most recent 
address of record.  She was notified that she was required to 
file a substantive appeal to complete her appeal, and a VA 
Form 9 was provided for that purpose.  She was advised that 
she should respond within 60 days from the date of the 
letter, or within the remainder, if any, of the one-year 
period from the date of the letter notifying her of the 
action that he had appealed, in order to perfect her appeal.  
The 60 day appeals period following the mailing of the 
statement of the case would have been on February 13, 2007.  
The appellant submitted nothing further prior to March 7, 
2007, when a completed VA Form 9 was received by the RO.
As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer.  In this case, the appellant did not 
perfect her appeal by filing a substantive appeal in a timely 
fashion, i.e., by February 13, 2007.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the appellant has taken exception to does not currently 
exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the aforestated issues and, therefore, 
the claim must be dismissed.

As a final matter, the law and regulations which require the 
Board to dismiss the appellant's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the appellant in the administrative appeals process.  
Thus, the appellant remains in a position to press her claim 
without prejudice, if she so desires, by providing new and 
material evidence as to the issues of entitlement to service 
connection for cause of the veteran's death. 


ORDER

As a timely substantive appeal was not received to the 
February 2006 rating decision denying the application to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death, the claim is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


